ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the amendment filed on 02 May 2022. As directed by the amendment: Claims 13, 22, and 23 have been amended, Claim 21 has been cancelled, and no claims have been added.  
The amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 13, 22, and 23 significantly alter the scope of the claims, and therefore would require further consideration and search by the Examiner. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Response 02 May 2022 have been fully considered. The Applicant specifically argues (Pages 6-9 of Response) that none of the previously cited Libbus et al., Hill et al., John, nor Ben-David et al. references specifically disclose the newly added limitations to independent Claim 13, particularly “wherein the electrical impulse comprises burst periods and inter-burst periods, wherein each burst period and inter-burst period has a frequency of about 10 to about 100 Hz, wherein the burst periods comprise pulses having a frequency of about 1 kHz to about 10 kHz”. It is noted by the Examiner that the Applicant states that, “Support for the amendments can be found throughout the specification and drawings, including without limitation, FIGS. 2A and 2B and paragraph [0168].” (Page 1 of Response). However, Figs. 2A and 2B show the structure of the stimulation device and not the particular stimulation parameters/waveform. It is believed that this was intended to refer to Figs. 2D and 2E as described in Paragraph [0168] of the specification, which show the stimulation waveform. 
 The Examiner agrees with the Applicant’s arguments (Pages 6-9 of Response) that the amendments to independent Claim 13 would overcome the 35 USC 103(a) rejections of these claims as currently applied in the previous Final Rejection Office Action mailed 04 March 2022. However, the amendments to the claims will NOT be entered by the Examiner. The amendments to Claims 13, 22, and 23 significantly alter the scope of the claims, and therefore would require further consideration and search by the Examiner. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying issues for appeal. In addition, the amendments are not sufficient to overcome the previous Double Patenting rejections of Claims 13, 15-20 and 22-23 as made in the previous Final Rejection Office Action.  
Therefore, Claims 13-20 and 22-23 remain rejected as described in the previous Final Rejection Office Action mailed 04 March 2022. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792